SHIVERS, Judge.
Claimant Roger Payne appeals workers’ compensation order abating claimant’s wage-loss claim and hearing thereon. We reverse and remand.
Claimant Payne was initially awarded wage-loss benefits in an order which was appealed to our court in Case No. AX-148. 457 So.2d 1120. While that appeal was pending, Payne filed claim for wage-loss benefits for a subsequent time period. The deputy commissioner abated the claim for the subsequent period, stating that the nature of the claim, as well as the specific defenses raised by the employer/carrier, are identical to those raised at the prior hearing.
Although we recently ruled in Case No. AX-148 that claimant is entitled to wage-loss benefits on that earlier claim, this does not furnish the rationale for our holding here. Case No. AX-148 and the instant case (No. AZ-372) are for two separate periods of entitlement to wage-loss. Claimant is entitled to proceed under Section 440.25, Florida Statutes, and to have his wage-loss claim for this subsequent period timely heard. The deputy erred in abating the claim and the hearing on this claim.
REVERSED and REMANDED.
*519WENTWORTH, J., concurs.
MILLS, J., dissents with opinion.